Reasons for allowance




Claims 1-20 are allowed.



The following is an examiner’s statement of reasons for allowance:


The closest prior art NPL- BRSKI over IEEE 802.11 explains an SSID could advertise PSK or authentication mechanisms. When a network operator needs to enforce two different authentication mechanisms, one for pre-BRSKI devices and one for post-BRSKI devices, the operator has four options: o configure two SSIDs with the same SSID string value, each one advertising a different authentication mechanism o configure two different SSIDs, each with its own SSID string value, with each one advertising a different authentication mechanism  configure a single SSID, advertising two different authentication mechanism in the RSNE configure a single SSID, advertising a general authentication mechanism in the RSNE, and particular additional authentication options in some other information element.   NPL- wi-fi Roaming Building On ANDSF and Hotspot2.0 explains a partnership with a WISP roaming consortium may not know all SSIDs of that consortium and as commercial agreements may vary between different roaming consortiums, the following addition to the ANDSF MO would allow specifying policies such as: Priority 1: all Wi-Fi networks with SSiD“”Gperator A SSiD"  Priority 2: any Wi-Fi network part of consortium C  Priority 3: any Wi-Fi network part of consortium D Huang et al(US 2015/0124705 A1) explains OI is a number of a communications network supported by the access point, and OI can uniquely identify a corresponding 
provider to which the access point belongs, in the communications network supported by the access point.  A communications network operator may formulate the priority information for the access point or the Wi-Fi access service provider to which the access point belongs.  In this embodiment, Priority occupies 1 byte.  The network access message may also include a Roaming Consortium List and priority information where a structure of the Roaming List.   
 Kim et al(US 2017/0201938A1) explains a terminal comprising: a transmitting/receiving unit receiving a prioritized list with respect to APs from an entity in a network, the prioritized list includes at least one of a roaming consortium information, a network address identifier (NAI), and a public land mobile network (PLMN) identifier; and a processor scanning APs in the vicinity thereby generating an available list including a service set identifier (SSID) and the roaming consortium information, acquiring an NAI from the roaming consortium information in the available list, and comparing the acquired NAI with an NAI in the preference list.  

However regarding claim 1, 13, 16 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the single roaming federation comprises at least two Roaming Consortium Identifiers (RCOIs), wherein each of the at least two RCOIs is a string that identifies the single roaming federation and the identity type in use by the access device, and wherein a first RCOI of the at least two RCOIs expresses
a first Quality that is different from a second Quality expressed by a second RCOI of the
at least two RCOIs:  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.